PCIJ_AB_63_OscarChinn_GBR_BEL_1934-12-12_JUD_01_ME_01_EN.txt. gr

DISSENTING OPINION BY M. ALTAMIRA.
[Translation.]

I regret that I cannot concur either in the decision reached
in the foregoing judgment or in the grounds on which that
decision is based. My main reasons for dissenting are two in
number: first, I interpret differently the relevant articles .of
the Convention of Saint-Germain and, secondly, take a differ-
ent conception of the question of law which confronts the
Court having regard to “all the circumstances of the case”.
In this opinion I shall confine myself to explaining and justi-
fying these two points of difference.

In point A, 1, of the Special Agreement submitting the
“Oscar Chinn’ case to the Court, the latter is asked to say
whether ‘‘the above-mentioned measures complained of by the
Government of the United Kingdom ..:. were .... in conflict
with the international obligations of the Belgian Government
towards the Government of the United Kingdom”. The import
of the words ‘the above-mentioned measures” is clearly indic-
ated in the preamble to the Special Agreement. They were
“certain measures taken and applied in the month of June 1931
and subsequently thereto by the Belgian Government (which
is responsible for the Colonial Administration) in connection
with the limited liability Company “Union nationale des Trans-
ports fluviaux (commonly known as Unatra), and in relation to
fluvial transport on the waterways of the Belgian Congo”:
Furthermore, the Court has received sufficient enlightenment
as to the precise nature of these measures in the course of the
written and oral proceedings in the case. It appears therefore
that this part of the text of point A, I, requires no further
explanation in order to be properly understood.

There might, however, be some doubt whether, by the defini-
tion of these measures given in the preamble of the Special
Agreement as quoted above, they are restricted to measures
‘ directly affecting Unatra to the exclusion of measures affecting
any other company or person. An interpretation as narrow as
this would leave outside the scope of the question submitted
to the Court facts and documents such as, for instance, those
relating to the Company known as Socca, which, as I shall
explain later, are of great importance for a correct understand-
ing of the present question. It appears evident to me, how-
ever, that there can be no doubt of this kind. Not only have
the Parties discussed the measures taken by the Belgian Govern-
ment in regard to Socca and other commercial enterprises,
besides that of Mr. Chinn, as being essential to a full under-

30
A./B. 63 (CHINN).—DISS. OP. ALTAMIRA 02

standing of the facts, but furthermore it is certain that the
measures affecting concerns other than Unatra followed directly
upon and were closely linked to the measures affecting the
latter Company.

The question of law involved in point A, 1, of the Special
Agreement is to ascertain whether or not the Belgian Govern-
ment’s measures as defined above are inconsistent with any or
all of the international obligations of the Belgian Government
towards the Government of the United Kingdom. We must,
therefore, in the first place, see what these international obliga-
tions are.

In so far as treaty law is concerned, the source of these
obligations is the Convention of Saint-Germain of Septem-
ber roth, 1919. Their source might possibly also be traced to
the general principles of international law. Let us first of all
consider the Convention. .

In Article x of the Convention, the fundamental words, in
my view, are those which describe the international engagement
entered into as one to maintain ‘a complete commercial equal-
ity”. The signatories of the Convention have therefore under-
taken to “maintain” ‘a complete commercial equality” in the
territories indicated thereafter, which include the territory in
which the waterways of the Belgian Congo are situated. This
equality clearly covers all kinds of trade whether by land,
river or otherwise. Accordingly, what we have to examine and
define in this case is the general conception of commercial
equality. It undoubtedly covers the commercial activities of
Mr. Chinn’s river transport business. |

The idea of equality expressed in Article 1 of the Conven-
tion is certainly tantamount to a prohibition of any discrim-
ination between the respective nationals of signatory Powers
and of States, Members of the League of Nations, acceding to
the Convention. It follows from the fact that the Article says:
“a complete equality’, that the discrimination prohibited by
it embraces in principle any kind of discrimination which would
involve a transgression of this very widely conceived principle
of equality. It is however true that the word “complete”
cannot have so absolute a meaning as to render it impossible
for the governments bound by the Convention to carry out
any act or measure of a commercial nature in their own terri-
tory and within the sphere of their own sovereignty. A large
proportion of such acts and measures they are certainly free
to carry out, even in relation to the commercial activities of
foreign nationals. Nevertheless, this freedom, though very wide,
cannot be exercised beyond the point where it would entail
infringement of the equality accorded to such nationals in
their commercial activities. This point would be reached as

31
A./B. 63 (CHINN).—DISS. OP, ALTAMIRA 93

soon as the measure taken by the Belgian Government affected
fundamentally the commercial activities which foreigners are
entitled to engage in the Congo under the same basic condi-
tions as Belgian nationals. It is clear that this does not imply
the slightest encroachment on the sovereignty of Belgium, since
it was in the exercise of this sovereignty that the Belgian
Government accepted the obligations contained in the Conven-
tion of Saint-Germain. The Court has expressly enunciated
this principle in its Judgment No. 1 (p. 25), and has referred
to and confirmed it in Advisory Opinions Nos. 10 and 14.

I think that a more precise definition of what is covered by
the equality mentioned in Article 1 is to be found in the other
articles of the Convention. At all events, this definition must
be sought within the four corners of the Convention and not
elsewhere. The idea of equality in fact dominates the whole
of the Convention to such an extent that it constitutes the
common denominator of the articles following Article 1. We
already begin to find evidence of what I have just said in
Article 2, which prescribes “free access’ for the merchandise
of every signatory State to the interior of the regions speci-
fied in Article 1, as well as access to all the coast and to all
maritime ports. And, in order to determine the precise import
of this “free access” in the intention of the Convention, the
term is immediately followed in the same Article by a clause
to the effect that “no differential treatment shall be imposed
upon the said merchandise on importation or exportation”.
The same prohibition is repeated in connection with the access
of vessels to the coast and ports; this means that equality is
also prescribed in this respect, and thus concrete shape is given
to one aspect of the idea of “‘complete commercial equality”
enunciated in Article 1, an idea which is different from the
mere “‘access’’ prescribed in the previous sentence of Article 2.
The last paragraph of the same Article further confirms this
general aim of the Convention, since, in reserving to the States
concerned “complete liberty of action as to the customs and
navigation regulations and tariffs to be applied in their terri-
tories’, it makes this liberty of action subject to the preceding
provisions in the same Article (“subject to these provisions”).

Article 3 of the Convention, like Article 2, adds something
further to the definition of what is meant by complete com-
mercial equality: it lays down that foreign, nationals shall
enjoy in the territories specified in Article r “the same
treatment and the same rights as the nationals of the Power
exercising authority in the territory’. This applies as regards

“the protection of their persons and effects’) ‘‘the acquisition
and transmission of their movable and real property”, and
“the exercise of their professions’; here, again, we have

32
A8. 63 (CHINN).—DISS. OP. ALTAMIRA 94

different aspects of equality which cover a wider legal sphere
than that of commerce, but nevertheless include the latter by
the reference to the exercise of professions. The provision
concerning the “exercise of their professions’ should be
especially noted here, since a part of the business carried on
by Mr. Chinn in the Congo was a profession which in the
codes of all countries, as well as in common parlance, is
described as commercial, a point which moreover is well
brought out in the judgment.

The same prohibition of differential treatment is to be
found in Article 4, though it does not relate to matters
relevant to the present case. On the other hand, Article 5,
paragraph 1, prescribes a special right which directly concerns
the fluvial traffic in issue, the right of free navigation ‘for
merchant vessels and for the transport of goods and_ pas-
sengers’’.

The interpretation of the word ‘‘navigation’’ would seem to
present no difficulty, since it expresses a common conception
and one understood by all in the two senses which are well
- explained in the judgment. This conception is fully confirmed,
as regards the kind. of navigation with which we are con-
cerned, by the phrase above quoted which specifies the
economic activities which the Convention meant. the term
“navigation” to cover, by reference to the different functions
served by navigation: .commerce proper, the transport of
goods and that of passengers. But the difficulty begins when
we have to interpret the word “‘navigation’’ in conjunction
with “freedom”, since the latter may apply equally well to
the ship itself as to the economic function which it serves
and which is the chief reason why freedom of movement is
essential to it. Accordingly, whereas if one were to consider
“freedom” as applying only to the movement of ships in the
direction, in the regions and at the times demanded by the
object in view, any impediment of another character would
be consistent with the rule laid down in Article 5, if, on the
other hand, one considers ‘‘freedom’’ from the standpoint of
the ultimate economic aim of navigation (trade, the transport
of goods or passengers), the term would also cover freedom
from impediments likely to render economically impossible
the attainment of this aim. The consequences of these two
interpretations differ of course considerably, and, in the present
case, they would lead to entirely contrary conclusions. The
first would render the first paragraph of Article 5 applicable
to the present case only “if Mr. Chinn’s vessels had been
actually prevented from proceeding on their voyages; the
second would make that paragraph applicable even if there
were no actual impediment to navigation, provided that some
other cause resulting from a measure taken by the Belgian

33
A./B. 63 (CHINN).—DISS. OP. ALTAMIRA 95

Government in regard to fluvial traffic on the Congo rendered
the carrying on of the transport enterprise in question eco-
nomically or otherwise impossible. Upon reflection, it does not
appear to me that the second interpretation is possible,
because paragraph x of Article 5 does not cover the exercise
of the calling with which the economic purpose served by the
vessels is connected. An economic impediment may convert
a favourable venture into a ruinous one which it is impossible
to proceed with, since the aim of business life is to reap
profits and not incur loss; but such an impediment would
not prevent the movement of ships for any other purpose
served by navigation. Economic or, in other words, profes-
sional aims have been dealt with in Article 3, and there is
nothing to indicate that they are again contemplated here.

On the other hand, paragraph 2 of Article 5 contains a
phrase similar to that occurring in Article 1: “‘a footing of
perfect equality’, a footing on which “craft of every kind
belonging to the nationals of the signatory Powers” are to be
treated “in all respects’. This can only be regarded as another
concrete aspect of what is meant by commercial equality which,
to be “complete”, must necessarily cover not only the persons
of foreign nationals and their commercial activities, but also
their merchandise and vessels. As regards the latter, it is clear
that the Convention covers them in the widest possible manner,
since Article 5 contains the phrase already quoted: “‘in all
respects’, which may well cover all respects in connection with
and necessary to, not merely actual navigation, but also the
fulfilment of its various possible and lawful objects. The phrase
“in all respects”, in fact, will easily bear this interpretation,
since access of vessels and merchandise and customs regula-
tions and tariffs have already been dealt with in Article 2,
since Article 6 deals with other charges, duties and obliga-
tions, and paragraph 1 of Article 5 which we are now considering
covers the other movements of vessels, which leads naturally
to the supposition that the phrase ‘‘all respects’ in the second
paragraph of the same Article may well possess an import
much wider than the simple movement of vessels.

Article 6, as already stated, also concerns navigation; it
exempts shipping from dues and taxes with the exception of
certains charges duly specified in regard to which the Article
repeats that they shall ‘‘not admit of any differential treat-
ment”. Article 7 extends the provisions of Article 5 to the
tributaries of the rivers and lakes specified in the latter, as
well as to roads, railways or lateral canals, and, in authorizing
the collection of certain tolls, it says that, ‘‘as regards the

34
A./B. 63 (CHINN).—DISS. OP. ALTAMIRA 96

tariff of these tolls, the nationals of the signatory Powers ....
shall be treated on a footing of perfect equality’. Finally,
Article 9, though it permits the governments exercising author-
ity to establish such systems “as may be required” for the
maintenance of public safety and order and other general
necessities, on certain rivers and their tributaries and on cer-
tain lakes, stipulated that such regulations “shall not admit
of any differential treatment”.

After this analysis of the various articles relevant to the pre-
sent case, I can once more affirm that the idea dominating
the Convention with regard to the international obligations
contracted therein is clearly the idea of equality of treatment
in every matter dealt with.

Before turning to another point, we must now consider
Article 10 of the Convention, although it does not belong to
the group of articles which concern the matter before us. The
fact that the words ‘‘freedom of trade” do not occur in these
articles may have been noticed; instead of them we find
“commercial equality’ in Article 1, and ‘‘freedom of naviga-
tion” in Article 5. Only in Article 10, which is practically
copied from Article 35, Chapter IV, of the Act of Berlin, do
we find a reference to ‘freedom of trade” in conjunction with
freedom of transit; but this reference serves rather to empha-
size that the Convention is governed by a conception some-
what different to that represented by the phrase “freedom of
trade” in the sense in which it was understood in 1885. The
full text of this Article demonstrates this sufficiently clearly:

“The signatory Powers recognize the obligation to maintain
in the regions subject to their jurisdiction an authority and
police forces sufficient to ensure protection of persons and of
property and, if necessary, freedom of trade and of transit.”

As regards the last paragraph of Article 1 of the Act of
Berlin—-which is annexed to Article r of the Convention of
Saint-Germain but for the purpose indicated therein only—the
phrase “free trade” also occurs in that paragraph, but, in my
opinion, the only purpose which it serves in the Convention
is to explain the scope of the obligations embodied therein in
relation to international life as a whole.

As regards the source of any international obligations which
might be deduced from the general principles of international
law, I have nothing to say, being in agreement with the
Court’s judgment on this point.

Having thus analysed the sources of law, we must now consider
the measures taken and applied in June 1931 and subsequently

5 35
A./B. 63 (CHINN).—DISS, OP. ALTAMIRA 97

by the Belgian Government, in order to see whether they are
consistent with the international obligations noted above. :

In examining these measures, I shall take account of the
“circumstances of the case” referred to in point A, 1, of the
Special Agreement, in so far as relevant to the question put
therein. To my mind there is no doubt that these “circum-
stances’? include the facts for which the Belgian Government
is responsible (and accordingly the “measures’’ referred to in
Article 1 of the Special Agreement) as well as those in connec-
tion with Mr. Chinn’s activities in the river transport business.
Since the Special Agreement is an agreement between the two
Governments who were parties to the present dispute, the
words “having regard to all the circumstances of the case”
can only be meant to cover both the opposing standpoints,
that is to say both that of the Belgian Government and that
of the Government of the United Kingdom, and likewise the
circumstances in connection with the person whose case the
latter Government has taken up. Accordingly, we must “have
regard” on the one hand to “‘circumstances” in connection with
the Belgian Government’s measures, their explanation and justi-
fication, and, on the other hand, to ‘‘circumstances’”’ in connec-
tion with the effects of these measures as regards Mr. Chinn
and the latter’s reaction to them.

The first of the Belgian Government’s measures contemplated
by the Special Agreement is the decision of June 2oth, 1931.
This decision was taken by the Belgian Minister for the Colo-
nies. Practically speaking, it consists, on the one hand, of
a reduction in the rates applying at that date to the trans-
port and handling of certain colonial products of the Congo,
the reason for the reduction being “the collapse of the prices
obtainable for colonial products in the European markets”,
and, on the other hand, a promise to refund any losses occa-
sioned by this reduction to certain companies, which refunds
would be recoverable by the Colony “when the economic situa-
tion made it possible again to raise the rates above mentioned”’.

The decision states that the reductions in rates are to be
applied in so far as concerns Unatra ‘for all voyages”. A
differentiation between upstream traffic and downstream traffic,
as regards the application of the new rates, is not expressly men-
tioned but seems to be implied ‘in so far as concerns colonial
products properly so-called which, as a rule, will be intended
for export to Europe, thus involving transport downstream
only. These products being the most plentiful and important
in the colony, must in reason constitute a vast preponderance
of the traffic, certainly of downstream traffic. In reality, how-
ever, and for the purposes of this case, this distinction between
the two streams of traffic on the river is not very important.

36
A./B. 63 (CHINN).—DISS. OP. ALTAMIRA 98

It may be of importance in connection with the appraisement
of the economic effects (larger or smaller losses; greater or
less degree of the financial impossibility of carrying on trans-
port business), since an impediment affecting navigation traffic
in one direction only (upstream or downstream) will certainly
be a factor exercising great influence on shipping engaged in
the transport of merchandise. For transporters are most careful
to secure cargoes for the voyage in both directions, since other-
wise the venture might be so financially unprofitable to them
that they might be impelled to lay up their vessels, as experi-
ence shows to be sometimes the case. On the other hand, it
in no way affects the commercial inequality resulting from the
decision of June 2oth, 1931, which I shall demonstrate later.
Nor does the inconsistency of this measure with the interna-
tional obligations of the Belgian Government towards the Govern-
ment of the United Kingdom depend on what was the economic
aim pursued by the former Government in the decision
of 1931, or on the question whether it had more than one
intention in taking that decision. In any case, the relation in
which the decision stands to certain articles of the Convention
of Saint-Germain will remain the same. That is why I see
no use in discussing the British and Belgian standpoints in
regard to this question.

The companies affected by the decision and enumerated therein
were four land transport concerns, one river transport concern
(Unatra), and another the nature of which is not specified.
These six companies did not constitute all the concerns at
that time engaged in the transportation business in the Congo ;
over and above the companies to which the decision of June 2oth,
1931, applied were other concerns, both Belgian and foreign,
which are grouped together under the heading of ‘“‘private
transporters”. It is difficult to understand the reasons which
led to this exclusion, seéing that the crisis was at that time
a general phenomenon which affected every branch of economic
activity in the Congo, and that one of the enterprises excluded
(that of Mr. Chinn) was at that moment the only one besides
Unatra (a fact which is not disputed) engaged in fluvial trans-
portation proper—the other enterprises being in reality produ-
cers who transported their own produce. The only reason for
this exclusion which would, appear at all comprehensible, is
that it was impossible for the Belgian Government to compel
companies, other than those mentioned in the decision, to
reduce their transport tariffs. But, even disregarding a point
which is not without importance, namely the actual wording of
the decision, that calls on the enterprises in question to “‘consent”’
to these reductions being imposed on them (the Government’s
only right, so far as we know, in this respect was that of

37
A./B. 63 (CHINN).—DISS. OP. ALTAMIRA 99

approving Unatra’s transport tariffs, but that did not include
the imposing of any freight rates, even upon that Company),
it is clear that there was nothing to prevent the Government
from making a similar proposal to the so-called “private” enter-
prises, and in case of their acceptance, from offering them the
above-mentioned repayment—as it actually did, as we shall
see later, in 1932. That shows that there was no fundamental
impossibility in this respect. It might even be added that the
Belgian Government ought to have taken this step in 1937,
seeing that, although the depression’ was primarily affecting
trade in products of the Congo, it could not fail, by an inevi-
table reaction, to affect the carriers of those products, that is
to say, not only those referred to in the decision of June 2oth,
1931, but also those who were excluded from the benefits of
that decision, though they constituted an integral part of the
economic life of the Congo, in the same way as the others.
There is nothing in the text of the decision of June 20th which
gives even an indication of such an elementary consideration.
It is interesting to observe that, a few years before that date,
namely in 1928, when the Belgian Government was authorizing
this very Unatra Company, which is the chief subject of the
decision, to introduce certain reductions which it had asked
leave to make in its transport tariffs in order to meet the
competition of other carriers, it added some reservations which
revealed its solicitude for the rights of other enterprises. Thus,
the letter written by the Minister of the Colonies on October 24th,
1928, contains the following passage :

(Lvanslation.] “I should see no objection to the tariffs that are
submitted for my approval being regarded as maximum rates; in
these circumstances you would be able to conclude special transport
contracts; but I draw your attention to the need of treating all
the carriers of the same category on a footing of equality. I do
not wish to receive any justifiable complaints; the smallest such
complaint would lead me to contemplate the withdrawal of the
approval which I convey to you in the present despatch.”

In view of the different circumstances surrounding the
decision of June 2oth, 1931, the legal description which best
fits it is, in truth, that it constituted a privilege. It does
not, of course, acquire that character simply because it
affirms the necessity and the intention of reducing tariffs, as
was done, with the consequence, so far as the transport
enterprises were concerned, of costly sacrifices, attended by
grave financial consequences. We might even agree that it
did not become a privilege because, at the outset, it applied
the tariff reductions to some only of the transporters operating
on the Congo. But it undoubtedly became a privilege when
it confined to one group only of the transporters its offer of
enabling them to offset the losses which must necessarily

38
A./B. 63 (CHINN).—DISS. OP. ALTAMIRA 100

follow the lowering of tariffs, and when it failed to extend
this favour to the. other enterprises. And yet the ‘private
transporters’ were inevitably placed by the Belgian Govern-
ment’s decision in a mariifestly weaker position for resisting
the crisis which must immediately overtake the transport
business ; in other words, they were faced with the certainty
of loss without being offered the hope of compensation. And
the privilege thus conferred solely upon one group of trans-
porters is nothing else than an inequality of treatment
affecting a particular branch of commerce.

It is true that this inequality would not, in principle, be
regarded as an injustice in the normal life of a State. It
might arise, without giving any ground for justified complaint
on the part of enterprises not admitted to participate in
advantages such as those which were offered, in a period of
general commercial depression, by the decision of June zoth.
But, in the case of the Congo, where the special Statute
created by the Convention of Saint-Germain is in force, the
question presents itself in a very different light. Having
regard to the international obligations which that Convention
imposes on the riparian States, and in particular upon the
Belgian State, in the matter of commerce, the above-mentioned
decision undoubtedly constitutes one of those cases of inequal-
ity that is prohibited by the Convention. That inequality is
not dispelled owing to the difference that exists between the
special position of Unatra in the economic life of the Congo,
and in its relations with the Belgian Government, and the
position of the other companies. Even if that difference were.
as profound as has been alleged, that would be no ground
for concluding that Unatra’s affairs—-however closely that
Company may be controlled by the Belgian Government—are
outside the boundary of the international obligations arising
from the Convention of Saint-Germain. It appears to me
that, from the point of view of that Convention, Unatra can
only be regarded in the light of its commercial character and
of its Belgian nationality, and not in its capacity as a con-
trolled or an uncontrolled Company—a point which is imma-
terial for the legal issue in the present case. The same
reasoning should apply, in good logic and in good law, to the
theory that the decision of June 2oth, 1931, may be con-
sidered as a kind of xovatio of the contract between Unatra
and the Belgian Government. No modification of that kind
could go so far as to override the obligations undertaken in
the Convention.

Also, owing to the fact that, as already mentioned, one of the
enterprises excluded by the decision was that of Mr. Chinn, a
British subject, and, still more, owing to the circumstance that
Mr. Chinn was, apart from Unatra, as has been pointed out,

39
A./B. 63 (CHINN).—DISS. OP. ALTAMIRA IOI

the only carrier, in the strict sense of the term, the conflict
which results with the rules of the Convention of Saint-Germain
is a “conflict with the international obligations of the Belgian
Government towards the Government of the United Kingdom”,
in regard, in particular, to Articles 1, 3 and 5 of that Con-
vention.

The following objection may be made against this conclu-
sion. Even if one admits, as a consequence of the foregoing
arguments, that the decision of June 20th, 1931, produced a
commercial inequality of treatment, did that inequality fulfil
the condition, said to be required by the Convention, of being
based on the ground of nationality? Or does the fact that
the group of enterprises excluded by the decision (the “private
transporters’) comprised both Belgian and foreign nationals
show that the above-mentioned condition was not fulfilled, and
that, consequently, there was no inequality of treatment in
the sense of the Convention ?

I do not think so. First, because the idea of nationality
appears to me to mean something quite different in the Con-
vention of Saint-Germain from what it means in the treaties
in which the ground of nationality is the characteristic feature,
namely, the treaties relating to Minorities properly so-called.
The standpoint of those treaties is indeed very different from
that which the Convention of Saint-Germain may have had—
and, in my opinion, really had. Moreover, there is nothing
to show that a conception of nationality such as might jus-
tify the objection we are now considering, played any part
in the negotiations which led to the framing of that Conven-
tion. It would indeed be difficult to regard the presence of a
certain number of foreigners of different nationalities in the
Congo as evidence of the existence of minorities who would
have need of rules for their protection similiar to those pro-
vided for minorities in the treaties referred to above.

The signatory Powers of the Convention of Saint-Germain
and the signatories of the Berlin Act were not moved to give
contractual form to the freedom, equality, and guarantees,
which are stipulated in those two treaties, by any need of
affording protection in the Congo to some minority of nation-
ality, language, or religion present therein, and attached to
the respective Powers by -political or other ties. Their aim—
apart from matters relating to the natives and from some
words in Article 11—was the economic object of ensuring for
the citizens of certain States in these African territories free-
dom to engage in all economic activities, and protection for
their civil rights against the system of monopolies which had
long characterized the financial policy of the colonizing coun-
tries. Thus, when the Convention refers to ‘‘nationals’’, it is

40
A./B. 63 (CHINN).—DISS. OP. ALTAMIRA 102

because that word is best suited to designate the link that
unites the persons referred to therein to the contracting
States. But these persons are not considered in the Conven-
tion with reference to their nationality, or with a view to
safeguarding anything inherent in their status as nationals,
but with reference to their commercial, shipping or other
associations which, it must be repeated, are the special con-
cern of this Convention. It is in order to safeguard them in
the exercise of those avocations that the Treaty was con-
cluded, and it follows that it is the inequality of treatment to
which they might be subjected in that respect which is for-
bidden in the Treaty, irrespective of the grounds on which it
is based.

In view of the above considerations, it appears to me impos-
sible to agree that acts of discrimination can only be regarded
as infractions of the international obligations arising out of the
Convention of Saint-Germain if the discrimination affects for-
eign nationals as compared to Belgian nationals. To demonstrate
the fallacy of this view, one needs only to observe that, if
that theory were adopted, the result would be to abolish inter-
national obligations in a number of cases. It would suffice
that, as a result of an error or oversight, a measure which
was discriminatory in itself, happened to apply both to nation-
als and to foreigners, for the said measure to be regarded
as compatible with the international obligation of equality of
treatment. The earnest solicitude for ‘‘complete commercial
equality’* which is shown by the Convention of Saint-Germain
could not be reconciled with an interpretation which would
presume an oversight on the part of the signatory Powers,
fraught with consequences inimical to their essential purpose.

One must also consider the fact (a very important ‘‘cir- -
cumstance of the case’) that, in the present instance and
because in 193r there were no fluvial transporters, properly
so-called, other than Unatra and Mr. Chinn—the inequality
suffered by the latter really results from a difference of treat-
ment as between a Belgian national (Unatra) and a foreign
national (Mr. Chinn); for the other transporters on the Congo
were not—as has been already shown—working under the same
conditions that characterized the position of Unatra and Mr. Chinn.
Accordingly, even if the hypothesis which I am now consider-
ing were correct, it could not, in my view, cover the present
case.

The conclusion that there was inequality of treatment is
based solely—as has been seen—on the decision of June 2oth,
1931. The subsequent facts are recited in the judgment. I
will only select from among them the fresh decision of July 28th,

41
A./B. 63 (CHINN).—DISS. OP. ALTAMIRA 103.

1931, which most signally endows the decision of June 2oth
with the character of a privilege, inconsistent with the terms
of the Convention. - .

For, although the decision of June zoth, 1931, confined itself
to offering repayment of future losses to a particular group of
companies, there was nothing in the text of that decision
which prevented a similar favour from being conceded to the
other companies, if they also reduced their tarifis to the same
scale as that laid down by the Belgian Government. As a
fact, this possibility at once occurred to some of the private
transporters ; it was raised in particular by Socca in its letter
of June 26th, 1931, to which I shall return. One finds other
evidence of the same fact in the letter dated June 27th, 1931, :
from the President of the Leopoldville Chamber of Commerce,
in the representations made by the Association des intérêts
coloniaux belges in August of the same year, and in the recom-
mendations made by the Council of the Colonial Government
at Leopoldville on July 11th, 1931, and also at its meeting on
October 14th. Evidence to the same effect is to be found in reci-
tals of the judgment of the Court of first instance at Leopoldville
(Sept. 21st, 1932), which show that other private transporters,
in addition to Socca, had perceived the perfectly justifiable
possibility of the advantages offered by the decision of June zoth
being further extended. The judgment in question says:
“Whereas .... the associated plaintiffs have brought an action
against the Colonial Government for damages on account of
the prejudice they claim to have suffered owing to the fact
that the Colonial Government concluded an arrangement with
the Société nationale des Transporis fluviaux known as
“Unatra’’ without admitting them to the benefits of similar
treatment...”

The Socca Company, as has already been said, had made
formal application to that effect to the Belgian Minister of the
Colonies in a letter dated July 26th. It is noteworthy that
Socca does not ask, in that letter, for any special favour, but
that it assumes from the outset—as something too self-evident
to require proof—that the repayments promised in the deci-
sion of June zoth are naturally applicable to companies other
than those enumerated in that decision. Accordingly, Socca
confines itself to asking for the necessary information as to
the conditions with which it must comply in order to qualify
for the said repayments, that is to say, in order to come under
the régime of June 20th. Thus, paragraph 2 of Socca’s letter
reads: “As our Company maintains a regular transport serv-
ice, carried on by several vessels, we should be glad if you
would inform us as to the conditions with which we must
comply in order to be compensated by the Government for
the losses we are incurring, as a direct consequence of your

42
A./B. 63 (CHINN).—DISS. OP. ALTAMIRA I04

recent decision in regard to transport.” Socca was right, in my
opinion, in believing that there could be no logical obstacle to
its participation in the new régime.

The reply from the Minister of the Colonies to the letter
of June 26th is dated July 28th. It consists of five para-
graphs. The first states clearly the request made by Socca ;
the second gives a description of the decision of June 2oth,
saying that ‘‘the measure in regard to the lowering of trans-
port tariffs was taken in the general interest and was made
necessary by the conditions in regard to prices of Congo pro-
ducts in the European markets’. This statement is of great
importance for the present question, as it offers a confirma-
tion of the chief reason which is given for the necessity
of the decision of June zoth; but whereas one would expect
this statement to be followed by the natural conclusion
ensuing from the general character thus attributed to the
measure taken in June, one finds on the contrary that, in its
last paragraph, the Minister’s letter abandons the position
taken up in the second paragraph and refuses Socca’s request
for reasons of a totally different kind. This fifth and last
paragraph says: “It follows that the Government’s interven-
tion must be confined to those transport enterprises whose
tariffs it has the right to control. I regret that I am not
therefore able to comply with the request you have submitted.”
To show even more clearly the lack of continuity between the
reasoning in this fifth paragraph and that of the earlier para-
graphs of the same letter, it should be mentioned that the
remainder of paragraph 2 and paragraphs 3 and 4 merely give
explanations regarding the text of the concluding paragraphs
of the decision of June, and point out that those paragraphs
are only concerned with fixing the character of the reimburse-
ments promised, and the conditions upon which they will be
paid and, in due course, refunded, to the Colonial Exchequer.
They contain no argument which would enable the conclusion
in paragraph 5 to follow from what is stated in paragraph 2.
. Omitting all other possible comments—which would be

superfiuous at this time—on this letter of July 28th, the
fact which results from the refusal it conveys is that it
definitely confirms the differential treatment which was already
so clearly indicated by the decision of June 2oth. The reply
of the Minister of the Colonies of July 28th, 1931, is there-
fore in obvious conflict with the Convention of Saint-Germain
and especially with its Articles x and 3.

On the other hand, I have not been led to the same
conclusion, that there was a conflict with the international

6 43
A./B. 63 (CHINN).—DISS. OP. ALTAMIRA 105

obligations arising from the Convention—in regard to the
thesis based on the allegation that it became absolutely
impossible for the “private transporters’ to continue their busi-
ness, aS a consequence of the Minister’s refusal of July 28th,
taken in conjunction with the decision of June 2oth; and
that Mr. Chinn not being a merchant, was therefore not
able to protect himself by trading from the consequences of
the injury done to his transport enterprise. Apart from the
uncertainty as to whether his business was in fact rendered
impossible—a point which is disputed by the Belgian Govern-
ment, but which is not in my view an essential issue—there
is also the uncontested fact that Mr. Chinn did abandon his
business (on July ist) a few days after the publication of
the decision of June zoth, and that he does not seem to
have taken the same steps as Socca to seek a natural solution
of the situation created by the decision of June 2oth, before
he had recourse to the courts in 1932. In these circum-
stances, it would be rash to conclude that—in addition to
the inequality prohibited by the Convention of Saint-Germain
—he suffered prejudice on the ground that it was made
impossible for him to continue his business. I think that
the prejudice would be found to consist—if. it had been
possible now to make a thorough investigation—not in the
fact referred to above, but perhaps in the inevitable losses
resulting from the position of mequality in which the so-called
“private” transporters were placed by the decision of June 2oth.
But all those points are now immaterial to the issue, and
I think there is no need for me to dwell upon them.

I have still a few words to say regarding certain facts

subsequent to July 28th, 1931.
' Fifteen months after that date, a “Public Notice”, issued
by the Governor-General of the Congo in pursuance of a
decision by the Minister of the Colonies, modified the policy
expressed in the decision of June 2oth, 1931, and in the
letter of July 28th of the same year, and declared that
“private transporters who ask for it will be granted, as an
advance and subject to the requisite guarantees, repayment
of the losses suffered as a result of the transport of produce
downstream at the reduced tariffs. This loss to be calculated
... On the basis of the loss sanctioned by Unatra on
December 31st, 1932”; that is to say, it would not be
calculated upon the basis of the losses suffered by the private
transporters.

I will not examine the substantial value of this new offer,
having regard to the conditions attached to it and to the
terms of the fresh Notice of November 5th, 1932, as these
facts are irrelevant, from my point of view, to the legal

44
A./B. 63 (CHINN).—DISS. OP. ALTAMIRA 106

issue stated in A, 1, of the Special Agreement. I. will content
myself with pointing out that this rectification of the policy
which the Belgian Government had declared in June 1931,
and which it reaffirmed on July 28th, confirms my reasoning.
Moreover, the fresh decision of October 3rd, 1932, could not
obliterate the effects of the former policy which had been
felt by the private transporters (including Mr. Chinn) during
the past fifteen months; or the fact that discriminatory
treatment had continued throughout that period, not to
mention the disastrous consequences to business which natu-
rally ensued from it. That, in my opinion, suffices to cause
an affirmative answer to be given to point A, 1, of the Special
Agreement.

(Signed) RAFAEL ALTAMIRA.

45
